Citation Nr: 0943418	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-17 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
foot condition.		

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
otitis externa.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Salt Lake City, Utah.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA treatment records and hospitalization reports indicate 
that the Veteran has been in receipt of Social Security 
Administration (SSA) disability benefits.  In May 2006 the 
Veteran related that he was on SSA disability due to a 
traumatic brain injury suffered in 1996.  In May 2008 he 
reported that he had been charged with an overpayment and 
that his SSA benefits had been canceled.  At this time, it is 
unclear whether the Veteran is currently in receipt of SSA 
benefits.  Moreover, he reports that his receipt of such 
benefits was based on a disability apparently unrelated to 
those currently before the Board.  Nevertheless, records 
supportive of the Veteran's claims might be in the possession 
of the SSA, and VA is obligated to make reasonable efforts to 
obtain records in the possession of any Federal agency.  
Accordingly, the AOJ should obtain any records pertaining to 
the Veteran's receipt of SSA disability benefits, to include 
the medical records on which the SSA's disability 
determination was made.

In light of the above discussion, the Board has concluded 
that additional development is necessary in this case.  
Accordingly, the case is REMANDED for the following action:

Determine whether the Veteran is in 
receipt of SSA benefits, and if so, 
obtain a copy of the SSA's decision 
awarding the Veteran disability benefits 
and copies of the records on which SSA 
based the initial award of benefits.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




